      Case 4:20-cv-05640-YGR Document 588-2 Filed 05/04/21 Page 1 of 2




 1 MATTHEW A. MACDONALD (State Bar No. 255269) (admission pending)
   Matthew.Macdonald@mto.com
 2 LAUREN M. HARDING (State Bar No. 308029)
   Lauren.Harding@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 4 Fiftieth Floor
   Los Angeles, California 90071-3426
 5 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 6
   Attorneys for Non-Party Netflix, Inc.
 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11

12 EPIC GAMES, INC.                                 Case No. 4:20-cv-05640-YGR-TSH

13                                                  [PROPOSED] ORDER GRANTING
                           Plaintiffs,              ADMINISTRATIVE MOTION OF NON-
14                                                  PARTY NETFLIX, INC. TO SEAL TRIAL
                                                    EXHIBITS
15         vs.

16                                                  Hon. Yvonne Gonzalez Rogers
     APPLE, INC.,
17
                                                    Trial: May 3, 2021
18                         Defendant.

19

20

21

22

23

24

25

26

27

28
                                                                 Case No. 4:20-cv-05640-YGR-TSH
                 [PROPOSED] ORDER GRANTING ADMIN. MOTION OF NON-PARTY NETFLIX, INC.
                                      TO SEAL TRIAL EXHIBITS
      Case 4:20-cv-05640-YGR Document 588-2 Filed 05/04/21 Page 2 of 2




 1          Before the Court is an Administrative Motion by non-party Netflix, Inc. to seal information

 2 in two exhibits included on the trial exhibit list of Plaintiff Epic Games, Inc. pursuant to Civil.

 3 Local Rule 79-5. Having considered the Administrative Motion, along with the declaration of

 4 Rob Caruso and Netflix’s proposed redactions to the Exhibits, the Court finds that there are

 5 “compelling reasons” for granting the motion to seal and hereby GRANTS Netflix’s

 6 Administrative Motion. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.

 7 2016) (citation omitted).

 8          The Court hereby ORDERS the following information to be filed under seal:

 9   Portion of Documents       Reason and Evidence Offered in Support of                 Ruling
          To Be Sealed                              Sealing
10   PX-0197 [APL-              Contains competitively sensitive and
11   APPSTORE-                  confidential financial and business
     06015804] –                information of non-party Netflix. Caruso
12   Discussion of sensitive    Decl. ¶ 3-4.
     financial and business
13   information of Netflix.
     PX-2140 [APL-              Contains competitively sensitive and
14   APPSTORE-                  confidential financial and business
15   06737767] – Two            information of non-party Netflix. Caruso
     slides showing             Decl. ¶ 3-4.
16   sensitive financial and
     business information
17   of Netflix.
18
     IT IS SO ORDERED.
19

20
     DATED: _________________, 2021
21

22

23                                                    Hon. Yvonne Gonzalez Rogers
                                                      United States District Judge
24

25

26

27

28
                                              -1-              Case No. 4:20-cv-05640-YGR-TSH
               [PROPOSED] ORDER GRANTING ADMIN. MOTION OF NON-PARTY NETFLIX, INC.
                                    TO SEAL TRIAL EXHIBITS
